Citation Nr: 1819431	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-25 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for discogenic back pain, status post anterior lumbar discectomy and fusion at L2-3 for the period prior to April 18, 2014.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from October 2008 to May 2012.  

This matter comes before the Board of Veterans' Appeals (Board) from July 2012 and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The July 2012 rating decision granted service connection for the Veteran's low back disability and assigned a 10 percent evaluation, effective May 31, 2012, the day following the Veteran's separation from service.  The June 2014 rating decision assigned a 40 percent rating for the low back disability, effective April 18, 2014.

The Board notes that a June 2014 statement of the case included the issues of service connection for right and left hip disabilities and traumatic brain injury, and the evaluation of proximal positional vertigo; however, in two substantive appeals signed by the Veteran in July 2013, she indicated that she was appealing only the evaluation of her low back disability.  She specified that she agreed with the award of a 40 percent evaluation, but disagreed with the effective date assigned to that evaluation.  In essence, she seeks a higher evaluation for the period prior to April 18, 2014.  The issue has been characterized accordingly.  

The Board also notes that the Veteran submitted a claim of entitlement to a total rating based on unemployability (TDIU) in October 2012.  However, the June 2014 rating decision assigned a 100 percent schedular evaluation for the Veteran's posttraumatic stress disorder (PTSD), effective May 31, 2012, the day following the Veteran's separation from service.  As the assignment of a 100 percent evaluation for PTSD renders the claim of entitlement to TDIU moot, the Board need not consider this issue.


FINDING OF FACT

For the period prior to April 18, 2014, discogenic back pain, status post anterior lumbar discectomy and fusion at L2-3 was manifested, at worst, by forward flexion of the thoracolumbar spine limited to 39 degrees by pain; there is no objective evidence of favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation, but no higher, for discogenic back pain, status post anterior lumbar discectomy and fusion at L2-3, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  

In June 2011, the Veteran certified that she had been provided notice of the evidence and information necessary to substantiate her claim, and indicated that she had no additional information or evidence to provide.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

With respect to VA's duty to assist, private and VA treatment records have been associated with the electronic claims file.  Relevant VA examinations have been conducted with respect to the Veteran's spine disability, and the Board finds that when viewed in conjunction with the other medical evidence of record, there is adequate information to fairly address the severity of these disabilities.  

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate his claims.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

In cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The general rating formula for disease and injuries of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating for unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2017).  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Intervertebral disc syndrome (IVDS), preoperatively or postoperatively, is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

The Veteran was afforded an examination in July 2011.  She endorsed flare ups of her back disability that caused limited mobility.  She reported difficulty with standing and walking.  She denied receiving any treatment.  Range of motion testing revealed flexion to 90 degrees with pain at 39 degrees, extension to 30 degrees with pain at 21 degrees, lateral flexion to 30 degrees with pain at 30 degrees bilaterally, and rotation to 30 degrees with pain at 30 degrees bilaterally.  There was no additional limitation caused by pain, fatigue, lack of endurance, or incoordination following repetitive use.  Neurological examination revealed no sensory deficits referable to the lumbar spine or sacrum.  There was no lumbosacral motor weakness, and reflexes were normal.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  

In November 2012, the Veteran was seen by a VA provider for complaints of back pain.  

On review of the record, the Board has concluded that, for the period prior to April 18, 2014, a 20 percent evaluation is warranted for discogenic back pain, status post anterior lumbar discectomy and fusion at L2-3.  Such an evaluation contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As noted, flexion limited to 39 degrees by pain was noted on examination in July 2011.  Thus, the Board concludes that the Veteran's low back disability meets the criteria for the higher 20 percent evaluation prior to April 18, 2014.

The Board has also concluded that an evaluation higher than 20 percent is not warranted.  The criteria for a higher 40 percent evaluation require evidence demonstrating forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Such is not shown by the evidence pertaining to the period prior to April 18, 2014.  Moreover, there is no indication of IVDS that would warrant an evaluation exceeding 20 percent.

The Board accepts that the Veteran has experienced functional impairment and pain.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion required to warrant the next higher evaluation for the period considered.  The Board therefore finds that the evaluation assigned herein is appropriate for the Veteran's thoracolumbar spine disability for the period prior to April 18, 2014.


ORDER

For the period prior to April 18, 2014, an evaluation of 20 percent is granted for discogenic back pain, status post anterior lumbar discectomy and fusion at L2-3, subject to the controlling regulations applicable to the payment of monetary benefits.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


